Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Benjamin Kirk on 11/18/2021.
In the claims
Claim 1 (Currently Amended) An overshot assembly comprising: 
a proximal body portion; 
a distal body portion having a wall and a longitudinal axis, the wall of the distal body portion having an inner surface, an outer surface, and a proximal end, the inner surface of the wall of the distal body portion defining a central bore of the distal body portion; 
a spindle at least partially received within the central bore of the distal body portion, wherein the spindle has an outer surface, a proximal portion defining a proximal end of the spindle, and a distal portion defining a distal end of the spindle, wherein the spindle and the proximal body portion cooperate to define a threaded coupling, wherein the spindle comprises a body that extends between the proximal end and the distal end of the spindle; and 

wherein the distal body portion is configured for axial advancement relative to the spindle and the spindle is configured for axial movement but not rotational movement relative to the longitudinal axis of the distal body portion, and wherein axial advancement of the distal body portion in a proximal direction relative to the spindle is configured to effect movement of the latching assembly from its deployed position toward its retracted position.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
	Regarding claim 1, Drenth discloses a two piece spindle (50, see fig. 3 below) received within the central bore (42) of a distal body portion of an overshot assembly (30), wherein the spindle has a proximal portion (see fig. 3 below), a distal body portion (see fig. 3 below), wherein the spindle is configured for axial movement but not rotational movement (at least lower section of spindle 50 is configured for axial movement as seen in figs. 2-3). 

    PNG
    media_image1.png
    664
    553
    media_image1.png
    Greyscale

	However, the proximal portion of the spindle (50) is not directly coupled to lower section 50 as can be seen by the relative shifting of the hole in the proximal portion and distal portion (see in fig. 3 above) of the spindle shown in figs. 2 and 3. Since this is the case, only the distal body portion of the spindle is configured for axial movement but not rotational movement.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANICK A AKARAGWE whose telephone number is (469)295-9298. The examiner can normally be reached M-TH 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on (571) 272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TARAS P BEMKO/           Primary Examiner, Art Unit 3672                                                                                                                                                                                             
/Y.A/
11/18/2021